MANAGEMENT SERVICES AGREEMENT THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”), dated June 25, 2016 but effective as of July22, 2015, is made by and between Nation Energy (Australia) Pty Ltd, an Australian limited company (the “Company”), and Carmen J. Lotito, a resident of Colorado (the “Advisor”). WHEREAS, on the terms and subject to the conditions contained in this Agreement, the Company desires to obtain certain operational, management and consulting services from the Advisor and the Advisor desires to perform such services for the Company. NOW, THEREFORE, in consideration of the premises and the respective mutual agreements, covenants, representations and warranties contained in this Agreement, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.
